                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

 UNITED STATES OF AMERICA
                                                    §
                                                    §
 v.
                                                    §   CRIMINAL NO. 4:20-CR-386-ALM-CAN
                                                    §
 MANUEL TADEO ESQUIVEL                              §

                          REPORT AND RECOMMENDATION
                       OF UNITED STATES MAGISTRATE JUDGE

       Pending before the Court is the Government’s request for revocation of Defendant’s

supervised release. After the District Court referred the matter to this Court for a report and

recommendation, the Court conducted a hearing on June 21, 2021 to determine whether Defendant

violated his supervised release. Defendant was represented by Federal Public Defender Michelle

Allen-McCoy. The Government was represented by Assistant United States Attorney Lesley

Brooks.

       On September 9, 2010, United States District Judge Fred Biery of the Western District of

Texas sentenced Defendant to a term of one hundred twenty (120) months’ imprisonment,

followed by five (5) years of supervised release. See No. 5:09-cr-643, Dkt. 28 (W.D. Tex. Sept. 9,

2010). On August 10, 2018, Defendant completed his term of imprisonment and began his term of

supervised release in the Western District of Texas. On December 17, 2019, Defendant was

approved for relocation to the Eastern District of Texas. On December 28, 2020, this Court

obtained jurisdiction over Defendant’s supervised release. See No. 4:20-cr-386, Dkt. 1 (E.D. Tex.

Dec. 28, 2020).

       On January 20, 2021, the U.S. Probation Officer filed a Petition for Warrant or Summons

for Offender under Supervision (the “Petition”). See id. at Dkt. 2. The Petition asserts Defendant

violated the following conditions of supervision: (1) Defendant shall refrain from any unlawful

                                                1
use of a controlled substance; (2) Defendant shall refrain from excessively using alcohol and shall

not purchase, possess, use, distribute, or administer any controlled substances or any paraphernalia

related to any controlled substances, except as prescribed by a physician; (3) Defendant shall not

commit another federal, state, or local crime; and (4) Defendant shall answer truthfully all inquiries

from the Probation Officer and follow the Probation Officer’s instructions.

       The Petition asserts that Defendant violated these conditions because (1) on November 6,

2020, Defendant’s urine sample tested positive for marijuana and opiates; (2) on November 6,

2020, Defendant admitted verbally and in writing to using opiates on October 31, 2020 and

marijuana on November 6, 2020; (3) on November 6, 2020, Defendant violated Texas Health and

Safety Code § 481.133(a) when he was found to possess a device designed to deceptively provide

a urine specimen; (4) Defendant’s attempted use of a deceptive device constituted a breach of

instructions from the Probation Officer.

       On June 21, 2021, the Court conducted a final revocation hearing on the Petition.

Defendant entered a plea of true to allegations 1, 2, 3, and 4. See Dkt. 13. Defendant also consented

to revocation of his supervised release and waived his right to object to the proposed findings and

recommendations of the United States Magistrate Judge. See Dkt. 14. The Court finds that

Defendant has violated the terms of his supervised release, and thus, his supervised release should

be revoked.

                                     RECOMMENDATION

       Pursuant to the Sentencing Reform Act of 1984, and having considered the arguments

presented at the June 21, 2021 hearing, the Court recommends that Defendant be committed to the

custody of the Bureau of Prisons to be imprisoned for a term of six (6) months, followed by

eighteen (18) months of supervised with the same conditions of release previously imposed.



                                                  2
So ORDERED and SIGNED this 23rd day of June, 2021.




                              ____________________________________
                              KIMBERLY C. PRIEST JOHNSON
                              UNITED STATES MAGISTRATE JUDGE




                              3
